DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a2) as being anticipated by Jo et. al. (US 2014/0204480).

Regarding claim 1 Jo teaches (figs. 1, 4, and 7) a lens system, comprising: a lens assembly comprising a plurality of refractive lens elements arranged along an optical axis with a first lens element on an object side (L1-L5; para. 0037),
 where at least one surface of at least one of the plurality of refractive lens elements is aspheric (lenses L1-L7; see table 1(*)), 

a window positioned between the plurality of lens elements and an image plane (OF; para. 0043, lines 3-5), 
where the lens system has a total track length TTL of 6.5 mm or less (TTL = 5.8mm; para.0074),
 a ratio TTL/EFL smaller than 1.0 (TTL/EFL = 0.82), 
a F number smaller than 2.9 (F# = 2.8; para. 0073, lines 1-3), 
and a ratio L11/L1e between a largest optical axis thickness L11 (L11 = 0.843041mm; see table 1) and a circumferential edge thickness L1e (L1e =  0.449 mm; from lens data in table 1 (see annotated fig. 1 below)) of the first lens element smaller than 4 (L11/L1e = 1.87); 
and a stop positioned before the first lens element (AS, see fig. 1).

Regarding claim 2 Jo teaches (figs. 1, 4, and 7) a lens system, where the ratio L11/L1e smaller than 3.5 (L11/L1e = 1.87).

Regarding claim 3 Jo teaches (figs. 1, 4, and 7) a lens system, where the ratio L11/L1e smaller than 3.2 (L11/L1e = 1.87).

Regarding claim 4 Jo teaches (figs. 1, 4, and 7) a lens system, where the ratio L11/L1e smaller than 3.1 (L11/L1e = 1.87).



Regarding claim 6 Jo teaches (figs. 1, 4, and 7) a lens system, where the TTL of 6.0mm or less (TTL = 5.8mm; para.0074).

Allowable Subject Matter
Claims 7 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to for containing the five lens structural limitations in combination with the separation length between the third and fourth lens relative to the other separation lengths.

Claim 8 is objected to for containing the five lens structural limitations in combination with the focal length inequality between lenses one, two, and three.

Regarding claim 9 is objected to for containing the five lens structural limitations in combination with the focal length inequality between lenses  one, two, and three.



Claim 11-17 depend on objected claim 7.

Claim 18 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the five lens structural limitations in combination with the separation length between the third and fourth lens relative to the other separation lengths.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/Primary Examiner, Art Unit 2872